Citation Nr: 1113861	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and daughter


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for a higher rating for his PTSD.  And the time, the condition was rated as 30-percent disabling.

In April 2010, as support for his claim for a higher rating, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  His wife and daughter also provided supporting testimony.

The Board subsequently issued a decision in August 2010 granting a higher 50 percent rating for the PTSD.  The RO implemented this grant that same month and made the rating increase retroactively effective from January 18, 2008, the date of receipt of this claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC), but only to the extent it had denied an even greater rating.  In a March 2011 order, granting a joint motion, the Court partially vacated the Board's decision to the extent it had denied a rating higher than 50 percent.  The Court remanded the claim to the Board for further development and readjudication in compliance with directives specified.

To comply with the Court's order, the Board in turn is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

In the joint motion, the parties agreed the Board erred in concluding the duty to assist was satisfied before issuing the August 2010 decision.  In granting the joint motion to resultantly partially vacate that decision, it was indicated the record, specifically, testimony presented during the April 2010 videoconference hearing, suggested there had been a worsening of the PTSD since the February 2008 VA compensation examination.  As such, the Board had an obligation to have the Veteran reexamined to reassess the severity of his PTSD, especially since his hearing testimony and that from his wife and daughter was at odds with the findings of the February 2008 VA compensation examiner, as was other evidence in the file concerning the evaluation and treatment the Veteran had received since that examination.

In light of this conflicting evidence, the parties agreed that another examination is needed before readjudicating the claim.  When a claimant alleges that his 
service-connected disability has worsened since last examined, he needs to be reexamined to reassess the severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his PTSD, the records of which are not in the file.  If he has, and these additional records are not in the file, then obtain them for consideration.

If any attempts to locate additional identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule another VA compensation examination to reassess the severity of the Veteran's PTSD.

The examiner is asked to report on the presence or absence of the specific symptoms in the General Rating Formula for Mental Disorders that are required for a higher 70 or 100 percent rating, but also, and as important, how his actual symptoms (irrespective of whether they are among those listed for these higher ratings) affect him socially and occupationally.  See 61 Fed.Reg. 52,695, 52,697 (Oct. 8, 1996) ("Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions it is not the symptoms, but their effects, that determine the level of impairment."); see also Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) ("The Secretary's use of the phrase 'such symptoms as,' followed by a list of examples, 

provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder....")

To this end, the examiner should take into consideration the videoconference hearing testimony of the Veteran and his wife and daughter regarding his assaultive behavior, poor grooming, suicidal ideations, hallucinations, and delusions, which is at odds with the February 2008 VA examiner's conclusions.  The current examiner should also comment on what extent the Veteran's symptoms affect him occupationally and socially (irrespective of whether they are listed among those in the rating criteria).

Comment additionally is needed concerning whether the Veteran's PTSD precludes him from obtaining and maintaining substantially gainful employment given his level of education, prior work experience, and special training, etc.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on his claim for a higher rating.  38 C.F.R. § 3.655.

3.  Then readjudicate the claim for a rating higher than 50 percent for the PTSD in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


